Terminal Disclaimer
The terminal disclaimer filed on 02/11/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 8, and 15 is the inclusion of the limitation, "scanning the DOM to locate one or more heavy elements of a plurality of elements in response to receiving the user input to navigate to the second web page; removing the located one or more heavy elements of the plurality of elements from the DOM; and rendering the second web page after the located one or more heavy elements have been removed from the DOM." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 8, and 15.

Eidson et al. (US 20130275853 A1) discloses “A method for improving backward and forward web browser performance is described.  In one embodiment, backward and forward web performance is enhanced by ignoring unload handler scripts and caching web pages.  Web elements with unload handler scripts are examined.  In a first pass, if the web page elements are not determined to be significant, then the related unload handler scripts can be ignored, enabling the web page to be cached.  In a second pass, 
Gleadall et al. (US 20120221932 A1) discloses “the presentation component 140 determines differences between the current page 102 and the cached resource 135 based on a Document Object Model (DOM).  Specifically, DOM elements of the current and cached page 132 may be compared under the assumption that the two pages are similar.  Those elements that are different may be replaced on the current page 102 with corresponding elements on the cached resource 135.  For example, the portions of the cached resource 135 which are integrated into the current page 120 may include content elements, but not headers or footers ([0045]).

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-5, 7, 9-12, 14, 16-18, and 20-23 depending on claims 1, 8, and 15 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUSTIN S LEE/Primary Examiner, Art Unit 2177